            Case:
ILND 450 (Rev.        1:14-cv-02028
               10/13) Judgment                Document
                               in a Civil Action         #: 348 Filed: 11/29/18 Page 1 of 1 PageID #:10844

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

Rachel Johnson,

Plaintiff,
                                                                  Case No. 14-cv-02028
v.                                                                Judge Manish Shah

Yahoo! Inc.,

Defendant

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant Yahoo! Inc., and
                 against plaintiff Rachel Johnson.

        Defendant shall recover costs from plaintiff.


                 other:

This action was (check one):

     tried by a jury with Judge Manish Shah presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Manish Shah on a motion.



Date: 11/29/2018                                              Thomas G. Bruton, Clerk of Court

                                                              /s/Susan McClintic , Deputy Clerk
